Citation Nr: 1040974	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.

2.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease, to include as secondary to a 
service-connected disorder.

3.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to a service-connected disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depressive disorder, to include as secondary 
to a service-connected disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus, type 2.

7.  Entitlement to an initial compensable evaluation for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  
The Veteran's requested hearing before the Board was held by the 
undersigned via videoconference with the RO; a transcript of the 
hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in August 2007.  
At that time, the RO was directed to obtain VA treatment records 
dated from 1968 through the present.  In February 2010, the VA 
treating facility indicated that the records from 1968 to 1974 
were unavailable.  With that exception, these records were 
requested in August 2009, and obtained in November 2009 and 
February 2010.  Additionally, the Veteran provided additional 
authorization for private treatment records from Riverside 
Internal Medicine, which were obtained in September 2009, but did 
not respond to the RO's October 2009 letter requesting 
authorization for Rush/Presbyterian Medical Center.  Thus, only 
those few records from Rush/Presbyterian Medical Center which 
were among the hard-copy VA treatment records are associated with 
the claims file.  Accordingly, the Board finds that there has 
been substantial compliance with the directives of the August 
2007 Remand in this case, such that an additional remand to 
comply with such directives is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hypertension, 
entitlement to service connection for a heart disorder, and 
entitlement to service connection for an acquired psychiatric 
disorder, are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of 
peripheral neuropathy or hepatitis C.

2.  Hepatitis C is currently diagnosed.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's hepatitis C to his military service or any 
incident therein.

4.  The record does not contain a diagnosis of peripheral 
neuropathy of either lower extremity.

5.  The Veteran's diabetes mellitus, type 2, is manifested by the 
prescription of oral hypoglycemic agents and a restricted diet, 
but not by medically-directed regulation of activities.  

6.  The evidence does not reflect diagnoses of diabetic 
retinopathy, diabetic nephropathy, or a skin disorder related to 
the Veteran's diabetes mellitus, type 2.

7.  The Veteran's erectile dysfunction is manifested by loss of 
erectile power, but not by deformity of the penis.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303 (2010).

2.  Peripheral neuropathy was not incurred in or aggravated by 
military service, and is not proximately due to, or the result 
of, a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for an increased evaluation in excess of 20 
percent for diabetes mellitus, type 2, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2010).

4.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  March 2004, September 2004, and October 
2007 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The October 2007 letter 
notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained.  The Veteran indicated that he 
received VA outpatient treatment from 1968 to 1974, but the VA 
treating facility in question indicated in February 2010 that the 
records from that period were unavailable.  Additionally, the RO 
asked the Veteran to provide authorization for private treatment 
records at Rush/Presbyterian Medical Center in an October 2009 
letter, but the Veteran never provided such authorization.  
Otherwise, the identified private medical records have been 
obtained 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A November 2004 
inquiry determined that the Veteran was not then in receipt of 
disability benefits from the Social Security Administration 
(SSA); he has not indicated that he began receiving SSA 
disability benefits since that time.  38 C.F.R. § 3.159 (c) (2).  
A VA examination was conducted in July 2004; the Veteran has not 
argued, and the record does not reflect, that this examination 
was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Hepatitis C

The risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine 
abuse, high-risk sexual activity, accidental exposure while a 
health care worker, and various percutaneous exposures such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes, or razor blades.  See Veterans Benefits 
Administration All Station Letter 98-110, "Infectious 
Hepatitis" (Nov. 30, 1998).

The Veteran's service treatment records show no evidence of 
hepatitis C, liver dysfunction, or other related symptoms, to 
include at service separation.  Subsequent to service, a January 
1997 psychiatric outpatient treatment record noted the Veteran's 
report that he was recently informed that he had hepatitis C; the 
record noted that the Veteran believed he "probably received 
[hepatitis C] as a surgical nurse" at a local university 
hospital.  A March 1997 VA liver biopsy showed changes consistent 
with chronic hepatitis C, but no evidence of liver cancer, 
autoimmune hepatitis, or alcohol-induced hepatitis.  VA treatment 
records beginning April 1997 showed unsuccessful Interferon 
treatment for hepatitis C from April 1997 to September 1997, with 
additional attempts in 1998 and 1999.

However, the probative and persuasive evidence of record does not 
show that the Veteran's hepatitis C is related to service.  The 
Veteran has not asserted, and his service personnel records do 
not reflect, that his military service concerned a medical 
occupational specialty in which he would have been exposed to 
blood or blood products.  However, the Veteran noted at a 
February 1996 VA outpatient visit that he had worked as a 
surgical technician for 24 years in the postservice period, and 
in a June 2008 VA outpatient treatment record, indicated that he 
had a possible history of high-risk sexual activity.  In an 
January 1984 VA outpatient treatment record, the Veteran admitted 
a history of heroin use since 1971.  In his October 2007 VA 
hepatitis questionnaire, he noted a history of cocaine use, which 
was also recorded in a December 1996 VA outpatient treatment 
record, as well as in several VA outpatient and inpatient 
substance abuse program treatment records dated through 2010.  

Thus, all of the risk factors endorsed by the Veteran were 
documented to have occurred after his service separation.  
Moreover, there are no objective medical opinions of record 
relating his hepatitis C to his military service.  The Veteran's 
statements as to the relationship between his hepatitis C and his 
military service have been considered, but the Board finds that 
they are not probative, as the Veteran lacks the medical training 
necessary for such an opinion as to the etiology of his hepatitis 
C to be an informed one.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (holding that threshold considerations as to 
the probative value of a medical opinion are whether the person 
opining is suitably qualified and sufficiently informed); 38 
C.F.R. § 3.159(a) (1).

Because the probative and persuasive evidence of record does not 
relate his hepatitis C to his military service, the preponderance 
of the evidence is against the Veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 54-56.

The Veteran asserts that he has been diagnosed with peripheral 
neuropathy that he further asserts is related to his service-
connected diabetes mellitus, type 2.  Service treatment records 
are silent as to complaints, findings, treatment or diagnoses 
relating to peripheral neuropathy.  The claims file has been 
carefully examined and, likewise, fails to disclose a diagnosis 
of peripheral neuropathy.  At a July 1986 VA outpatient treatment 
visit, three weeks after he was involved in a motor vehicle 
accident, the Veteran stated that he had no weakness in his legs.  
Two July 1996 VA outpatient treatment records note that after 
having a stroke that month, physical examination showed absent 
ankle jerks, but an otherwise normal sensory and motor 
examination.  Most critically, at the July 2004 VA diabetes 
mellitus examination, the Veteran denied experiencing numbness or 
tingling in his lower extremities, and the VA examiner found that 
no peripheral neuropathy existed.

The Board notes that the Veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As noted 
above, a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from that 
disease or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the claimed disorder was not shown in 
service, and the preponderance of the evidence is against finding 
it currently exists.  Accordingly, in the absence of a peripheral 
neuropathy diagnosis, this claim must be denied.  See Rabideau, 2 
Vet. App. at 143; Degmetich, 104 F.3d at 1332; see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Initial Evaluation Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus, Type 2

The Veteran's diabetes mellitus, type 2, is evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent 
evaluation is warranted for diabetes mellitus requiring insulin 
and restricted diet or an oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  Id.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if evaluated separately.  Id.  

The probative and persuasive evidence of record does not support 
an evaluation greater than 20 percent for diabetes mellitus, type 
2.  The record, to include the July 2004 VA examination and a 
July 2009 private opinion letter, reflects that the Veteran has 
been instructed to follow a restricted or special diet, and is 
prescribed oral hypoglycemic agents.  However, the record does 
not reflect that the Veteran requires a regulation of activities.  
The July 2004 VA examination noted that there was no restriction 
of activities, and the July 2009 private opinion letter did not 
identify restriction of activities as part of the Veteran's 
diabetes-regulation regimen.  There is no other medical evidence, 
as required, to show such a restriction on occupational and 
recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 
363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).  
Because the criteria are conjunctive, such that restriction of 
activities is required for a 40 percent (or higher) evaluation, 
an evaluation greater than 20 percent for diabetes mellitus, type 
2, is not warranted.  See also Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating.  See 38 C.F.R. § 4.119, at Note.  Elsewhere in 
this decision, determinations are made or additional development 
is found to be warranted with respect to other disabilities found 
or claimed to be related to diabetes mellitus, type 2 (peripheral 
neuropathy, hypertension, heart disease).  Appellate 
consideration of the Veteran's appeal with respect to an 
increased initial evaluations for erectile dysfunction is made 
elsewhere in this decision.  While noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913, separate evaluations are not warranted for diabetic 
retinopathy, diabetic nephropathy, or a diabetic-related skin 
disorder, as the record does not reflect that these disorders 
have been diagnosed.  The July 2004 VA examination found no 
diabetic retinopathy, symptoms of diabetic nephropathy, or 
diabetic skin abnormalities.  Thus, the probative and persuasive 
evidence of record does not support additional separate 
compensable evaluations for diabetic complications other than 
those discussed elsewhere in this decision.  

Because the Veteran's diabetes mellitus, type 2, has not required 
medically-directed regulation of activities, and the record does 
not contain diagnoses of diabetic retinopathy, diabetic 
nephropathy, or a diabetic-related skin disorder, the 
preponderance of the evidence is against the Veteran's claim for 
an increased evaluation for diabetes mellitus, type 2.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

Erectile Dysfunction

Service connection for erectile dysfunction, as secondary to the 
Veteran's diabetes mellitus, type 2, was granted by the May 2007 
rating decision, and an initial noncompensable evaluation 
assigned under the provisions of Diagnostic Code 7522.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 
provides for a single 20 percent evaluation when the evidence 
shows deformity of the penis with loss of erectile power.  
Alternatively, where the Schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The objective medical evidence does not show deformity of the 
penis associated with the Veteran's current erectile dysfunction.  
Although a December 1996 VA outpatient treatment record reflects 
that the Veteran's erectile dysfunction had its onset in August 
1996, none of the private or VA outpatient treatment records, or 
the July 2004 VA examination report, reflect that the Veteran had 
both erectile dysfunction and penile deformity.  The Veteran also 
does not contend that he has penile deformity.  Consequently, the 
Board finds that the disability is properly evaluated as 
noncompensable.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
The Board also observes that the Veteran has been awarded special 
monthly compensation under 38 C.F.R. § 3.350 for loss of use of a 
creative organ.  

Because the probative and persuasive evidence of record does not 
show penile deformity, the preponderance of the evidence is 
against the Veteran's claim for an initial compensable evaluation 
for erectile dysfunction.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b).  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities in question 
are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disabilities with the established criteria found in the 
rating schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria under the rating schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996) (when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) (1) 
is applicable).

With respect to the Veteran's service-connected disorders, the 
Board finds that the disability picture is not so unusual or 
exceptional in nature as to render the disability ratings 
inadequate.  The Board finds that the criteria under which the 
Veteran's disabilities are rated specifically contemplate the 
level of his disability and symptomatology.  Each of the 
Diagnostic Codes under which the Veteran's disabilities are rated 
include higher ratings which clearly require a great level of 
symptomatology not shown in the Veteran's case.  Moreover, there 
are no significant manifestations of the Veteran's service-
connected disabilities which are not contemplated by the rating 
criteria.  When comparing this disability picture with the 
symptoms contemplated by the rating schedule, the Board finds 
that the Veteran's symptoms are more than adequately contemplated 
by the ratings for his service-connected disabilities.  

Moreover, there is no evidence showing that the Veteran's 
service-connected disabilities have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  The July 2004 VA 
examiner did not find that the Veteran's diabetes and related 
conditions impaired his ability to perform his physical 
employment.  The assigned ratings reflect mild to moderate 
impairment in relative respect to the maximum available schedular 
evaluation under each Diagnostic Code.  Therefore, the currently 
assigned ratings for the Veteran's disabilities more than 
reasonably describe his disability level and symptomatology.

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluations inadequate.  The threshold determination 
for a referral for extraschedular consideration has not been met, 
and consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.115b, 
4.119; Thun, 22 Vet. App. at 115.


ORDER

Service connection for hepatitis C is denied.

Service connection for peripheral neuropathy is denied.

An initial evaluation greater than 20 percent for diabetes 
mellitus, type 2, is denied.

An initial compensable evaluation for erectile dysfunction is 
denied.



REMAND

The Veteran was first diagnosed with hypertension at a September 
1980 VA outpatient visit.  Angina was first noted in a 1990 VA 
outpatient treatment record, and a VA clinician noted in a June 
2008 record that this was the first manifestation of coronary 
artery disease.  Therefore, both of these disorders first 
manifested more than 10 years after service separation.  
38 C.F.R. § 3.303.  Moreover, the July 2004 VA examiner concluded 
that neither the Veteran's hypertension nor his coronary artery 
disease were due to his diabetes mellitus, type 2.  The Board 
rejects this opinion for two reasons: it fails to provide any 
rationale for its conclusion, and it neglects to opine as to 
whether either the hypertension or the coronary artery disease, 
both of which had their onset prior to the Veteran being 
diagnosed with diabetes mellitus, were aggravated by the diabetes 
mellitus.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, 
remand is required so that a new VA opinion may be obtained.

Additionally, VA outpatient treatment records beginning in May 
1979, and continuing through February 2010, reflect inpatient and 
outpatient treatment for a variety of acquired psychiatric 
disorders (PTSD, depressive disorder, major depression, and 
anxiety), as well as for a variety of substance abuse issues 
(cocaine, heroin, marijuana, and alcohol dependency).  A VA 
examination was conducted in July 2004; the examiner found that 
while the Veteran did not meet the diagnostic criteria for PTSD, 
he did meet the criteria for depressive disorder.  However, no 
opinion as to etiology was offered, and the remaining evidence of 
record is insufficient on which to base an appellate decision.  
The record contains some indication that the Veteran may have 
PTSD as a result of events he witnessed during his in-country 
Vietnam service; a July 1996 VA PTSD clinic record notes that the 
Veteran's PTSD questionnaire results indicate present of PTSD 
symptoms related to Vietnam combat, and an August 2009 VA 
outpatient treatment record documented the Veteran's stressors as 
well as his indication that he self-medicated his symptoms with 
drugs and alcohol.  Especially because the July 2004 VA 
examination is inadequate, a new VA examination must be conducted 
to reconcile the Veteran's various psychiatric diagnoses, and to 
determine their etiology.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (holding that if VA provides the Veteran with an 
examination in a service connection claim, the examination must 
be adequate).

Accordingly, the issues of entitlement to service connection for 
hypertension, entitlement to service connection for a heart 
disorder, and entitlement to service connection for an acquired 
psychiatric disorder, are remanded for the following action:

1.  Forward the Veteran's claims file to 
an appropriate VA examiner to determine 
whether his hypertension and/or heart 
disorder have been aggravated by a 
service-connected disorder, to include his 
service-connected diabetes mellitus.  The 
Veteran need not be scheduled for 
examination unless such examination is 
determined to be necessary by the 
examiner.  After review of the Veteran's 
claims file, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current hypertension or heart disorder is 
medically related to, or aggravated by, 
any service-connected disability, 
particularly diabetes mellitus, type 2.  
If the examiner finds that the Veteran's 
hypertension or heart disorder is 
aggravated by a service- connected 
disability, the examiner should indicate 
the degree of disability of the 
hypertensive disorder or heart disorder 
before it was aggravated and the current 
degree of disability of hypertensive 
disorder or heart disorder.  The examiner 
should provide a complete rationale for 
all conclusions, and be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the underlying 
pathology of the condition, as opposed to 
a temporary exacerbation or intermittent 
flare-up of the associated symptoms.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of all psychiatric disorders 
found.  The report of examination must 
include a detailed account of all 
manifestations of the psychiatric 
disorders found to be present.  All 
necessary tests must be conducted and the 
examiner must review the results of any 
testing prior to completion of the report.  
The claims file and a copy of this Remand 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
whether one or more of the Veteran's 
claimed stressors are sufficient to cause 
PTSD in the Veteran.  If a diagnosis or 
diagnoses other than PTSD is deemed 
appropriate, the examiner must state 
whether the other diagnosed disorder(s) 
are related to the Veteran's military 
service.  If one or more psychiatric 
disorders are found to be related to 
service, the examiner is also asked to 
opine as to whether the Veteran's current 
alcohol and substance abuse disorders were 
as likely as not caused by or otherwise 
related to that disorder(s).  A complete 
rationale for all opinions must be 
provided, citing to current clinical 
findings and/or claims file documents, as 
appropriate.  The report prepared must be 
typed.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


